PER CURIAM
AND NOW , this 31st day of July, 2018, the Petition for Allowance of Appeal is GRANTED . There being no patent and obvious error appearing on the face of the sentencing order of January 20, 2016, attached to this Order as Appendix A, or by reference to the record of this matter, the Dauphin County Court of Common Pleas *583was without jurisdiction or authority to modify that order on September 14, 2016. See 42 Pa.C.S. § 5505 ; Commonwealth v. Holmes , 593 Pa. 601, 933 A.2d 57 (2007). Accordingly, the order of the Superior Court is VACATED , as is the September 14, 2016 order of the Dauphin County Court of Common Pleas, attached to this Order as Appendix B, which purported to modify Petitioner's judgment of sentence. The matter is REMANDED for reinstatement of the sentencing order entered January 20, 2016.
Justice Baer dissents and would deny allowance of appeal.
Attachment *584Appendix A
COMMONWEALTH OF PENNSYLVANIA IN THE COURT OF COMMON PLEAS OF DAUPHIN COUNTY VS PENNSYLVANIA WILLIAM A. REEVES NO. 3698 CR 2012
SENTENCING ORDER
AND NOW. this 20th day of January 2016. on possession with intent to deliver ere sentence the defendant to one to two year, In State prison, a fine of $50, plus costs
On possession of drug paraphernalia, we sentence the defendant to one year of State supervision, a fine of $50, plus costs.
On the two counts of firearms, person not to possess, we sentence the defendant to four to eight years, a fine of $50, plus costs on each.
All sentences will run concurrent.
We grant time credit from February 17th, 2012. to today toward this sentences; however, this shall run consecutive to any State sentence the defendant was previously serving.
We order a confiscation and destruction.
*585We order no drugs: no alcohol; full-time employment once the defendant is released from State prison.
BY THE COURT: Deborah E. Curcillo, Judge
Distribution:
Joseph Cardinale, Esquire, DA's Office (via e-mail)
Jennifer Tobias, Esquire (via e-mail)
Department of Corrections.
Dauphin County Prison Records.
Robert Sisock, Court Administration. (via e-mail)
Chambers of The Honorable Deborah E. Curcillo *586Appendix B
COMMONWEALTH OF PENNSYLVANIA IN THE COURT OF COMMON PLEAS DAUPHIN COUNTY, PENNSYLVANIA v. NO. 3698 CR 2012 WILLIAM A. REEVES
ORDER OF COURT
AND NOW, this 14 day of September, 2016, it is HEREBY ORDERED that the sentence imposed on January 20, 2016 is hereby modified as follows:
Defendant is granted time credit fromFebruary 17, 2012 through July 30, 2012. Time credit awarded from July 30, 2012 through January 20, 2016 shall be removed as it would result in defendant receiving duplicate credit.
BY THE COURT: Hon. Deborah E. Curcillo
Distribution:
Dauphin County District Attorney's Office
Jennifer E. Tobiss, Esq., PO Box 365, Stewartstown, PA 17363
Department of Correction, ATTN: Jessica Welch, 1920 Technology Parkway, Mechanicsburg.
PA 17050
Clerk of Courts
Hon. Deborah E. Curcillo